—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services, dated February 20, 1996, which denied the petitioner’s application to participate in a work-release program, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), dated May 16, 1996, which denied her petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner was convicted, inter alia, of burglary in the first degree and assault in the first degree and is currently incarcerated (see, People v Clark, 223 AD2d 722). The petition*577er’s application for participation in a work-release program was properly denied. Contrary to the petitioner’s contention, we find that she did not establish her eligibility for such a program, as assault in the first degree involved the infliction of serious physical injury (cf., 7 NYCRR 1900.4 [c] [1] [iii]). Bracken, J. P., Altman, Krausman and McGinity, JJ., concur.